Beck, P. J.
1. The evidence offered upon the trial by the plaintiff in error, to the exclusion of which exception is taken in certain grounds of the motion for a new trial, was properly excluded by the court.
2. Under the evidence in the ease no judgment other than that rendered by the court, to whom the entire case was submitted without the intervention of a jury, could properly have been rendered.

Judgment affirmed.


All the Justices concur.

The judge (hearing the case by consent without a jury) rendered judgment for the defendant. A motion for new trial was overruled, and the plaintiff excepted. In addition to the general grounds of the motion, it was therein alleged that the court erred in excluding answers to the following questions to witnesses: (a) To G-, B. Reynolds, husband and administrator of Mrs. Etta Reynolds, deceased: “Are you claiming anything against the estate of B. C. Harris on behalf of yourself as administrator of your wife on account of this Maude Thompson debt?” — the answer to which would have been that he did, as administrator of Mrs. Etta Reynolds, claim to be subrogated to all the rights and debts that Mrs. Maude Thompson had against the estate of B. C. Harris, and that he had made demands of the plaintiff administrator for that purpose. (&) To the same witness: “Do you consent that this property be divided in kind, or do you demand that it be administered for the purpose of distribution?” — the answer to which would have been that he demanded a sale of the land for purposes of distribution, (c) To J. W. Harris: “What claim has J. L. Harris made against you, or demand for the distribution of the estate?” — the answer to which would have been that <T. L. Harris does not consent to a division of the estate in kind, but demands that it 1)0 administered for tlie purpose of distribution.
King •& Johnson, for plaintiff,
cited: Civil Code, §§ 3657, 3934; Park v. Mullins, 124 Ga. 1072; Simpson v. Ennis, 114 Ga. 202; Wilkins v. Gibson, 113 Ga. 31; McGowan v. Brooks, 113 Ga. 532; Conyers v. Bruce, 109 Ga. 190; 37 Cyc. 392.
Erwin, Erwin & Nix and Rogers & Knox, for defendant,
cited, on administrator’s right to recover: Civil Code, §§ 3929, 3934; Cochran v. Bugg, 131 Ga. 588; Holt v. Anderson, 98 Ga. 222. On subrogation: Civil Code, §§ 3558, 3567, 3568, 6037, 6039, 6076, 6540; Wilkins v. Gibson, 113 Ga. 33 (10), 58; Gray v. Obear, 55 Ga. 138. On estoppel: Civil Code, §§ 4189, 3723; Baker v. Sheppard, 37 Ga. 12; Sewell v. Holland, 61 Ga. 608; Lane v. Malcolm, 141 Ga. 424; 16 Cyc. 685, 686.